Citation Nr: 1809529	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an increased rating for a right knee disability.

5.  Entitlement to an increased rating for a left knee disability.

6.  Entitlement to an initial rating in excess of 10 percent for an acquired psychiatric disability, listed as posttraumatic stress disorder (PTSD) and depressive disorder.

7.  Entitlement to total disability based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Todd Hammond, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from December 1968 to September 1976.  His service included service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from July 2012 (psychiatric claims), November 2012 (spine) and December 2013 (remaining issues) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that the July 2012 rating decision granted service connection for depressive disorder and PTSD, while denying entitlement to service connection for generalized anxiety disorder.  In July 2012, the Veteran submitted a timely notice of disagreement for both the rating provided for his depressive disorder and PTSD and the denial of service connection for his anxiety disorder.  The AOJ (Agency of Original Jurisdiction) provided an April 2014 Statement of the Case (SOC) which addressed the increased rating psychiatric claim as well as the denial of service connection for anxiety.  The Veteran submitted a timely substantive appeal and selected "all issues" and noted that his service connection and increased rating claims should be granted.  During an October 2016 Board hearing, the Veterans Law Judge (VLJ) noted that prior to recording the Veteran's attorney had indicated that the issues on appeal were an initial increased rating for depressive disorder/PTSD and TDIU.  The VLJ then listed the service connection and increased rating claims that were being withdrawn on the record; however, entitlement to service connection for anxiety was not included in the list.  The Veteran's attorney did not correct the VLJ regarding the issue of service connection for an anxiety disorder, and the remainder of the hearing focused on the increased psychiatric rating and TDIU claim on appeal.  

The Board additionally notes that the 2012 VA examination, upon which the AOJ relied to separate the Veteran's depressive disorder, PTSD, and anxiety disorder, actually listed many overlapping symptoms of the variously diagnosed disorders.  Additional medical evidence generally included that the Veteran had diagnoses of PTSD and depressive disorder only, and all of his psychiatric symptoms were attributed to these diagnoses.  In order to afford the Veteran some expediency on this case that has been pending since 2014, and as is supported by the medical evidence, the Board will address all of the Veteran's psychiatric symptoms in determining his psychiatric disability rating.  In essence, the Board is treating the Veteran's increased psychiatric claim as having absorbed his claim for service connection for an anxiety disorder.


FINDINGS OF FACT

1.  During an October 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal for entitlement to service connection for a left shoulder disability.

2.  During an October 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal for entitlement to service connection for a lumbar spine disability.

3.  During an October 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal for entitlement to service connection for bilateral hearing loss.

4.  During an October 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal for entitlement to an increased rating for a right knee disability.

5.  During an October 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal for entitlement to an increased rating for a left knee disability.

6.  During the period on appeal, the Veteran's psychiatric disability resulted in occupational and social impairment with deficiencies in most areas due to symptoms including nightmares, intrusive thoughts, irritability, chronic sleep impairment, and difficulty in establishing and maintaining effective relationships.

7.  The Veteran's psychiatric disorders (70 percent), total left knee replacement (30 percent), right knee arthritis (10 percent), and tinnitus (10 percent) combine to an 80 percent rating effective April 19, 2012.  The Veteran meets the schedular criteria for TDIU from April 19, 2012.  The Veteran's claim for TDIU has been pending along with his increased rating claim for his psychiatric disorder.

8.  The Veteran has been unable to maintain substantially gainful employment as a result of his psychiatric disorders, knees, and tinnitus since December 25, 2012.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of a claim for service connection for a left shoulder disability have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal of a claim for service connection for a lumbar spine disability have been met.  38 U.S.C. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the appeal of a claim for service connection for hearing loss have been met.  38 U.S.C. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the appeal of a claim for an increased rating for a right knee disability have been met.  38 U.S.C. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204.

5.  The criteria for withdrawal of the appeal of a claim for an increased rating for a left knee disability have been met.  38 U.S.C. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204.

6.  The criteria for an initial rating of 70 percent for acquired psychiatric disorders, including PTSD and depressive disorder, have been met.  38 U.S.C. § 1155, 5107; 38 C.F.R. §  4.130, Diagnostic Code 9411-9493.

7.  The criteria for entitlement to TDIU, from December 25, 2012, and not sooner, have been met.  38 U.S.C. §§ 1155, 5103, 5103A; 38 C.F.R. § 4.16 (a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appeals Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran's attorney indicated during an October 2016 Board hearing that the Veteran wished to withdraw his appeals for service connection for a left should disability, a lumbar spine disability, and bilateral hearing loss, as well as withdraw his claims for increased ratings for bilateral knee disabilities.  Hence, there remain no allegations of errors of fact or law concerning this these issues for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.

This withdrawal is permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the appellant's clear intent to withdraw his appeals, further action by the Board in these matters would not be appropriate.  38 U.S.C.A. § 7105.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters sent in May and September 2012.  See 38 U.S.C. §  5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was represented at his hearing by an attorney.  His attorney led him through questions regarding the severity of his psychiatric symptoms and the impact of his symptoms on his employment.  The VLJ additionally asked questions about the Veteran's psychiatric treatment, his daily activities, his social habits, and some questions about specific psychiatric symptoms.  

Additionally, the claims file includes the Veteran's VA and private treatment records, as well as his Social Security Administration (SSA) records.  The Veteran has had VA examinations with medical opinions and mental status evaluations.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Board notes that the Veteran's service-connected PTSD and depressive disorder is evaluated under Diagnostic Code 9411-9434.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130.  As noted in the introduction, the Board will also be considering any symptoms that were attributed to a diagnosis of generalized anxiety disorder.  

The Veteran's service-connected PTSD and depressive disorder were initially assigned a 10 percent rating.   

Under the General Rating Formula for Mental Disorders, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The Veteran contends that his psychiatric disorders warrant a 70 percent rating, and that when combined with his service-connected knee disabilities, he is unemployable.  He filed his claim for service connection for depression and an emotional disorder on April 19, 2012.

In May 2012, Dr. D.N. (psychologist) provided a comprehensive psychological evaluation with neuropsychological screening report.  The Veteran was interviewed and tested over two sessions in May 2012.  The testing and report were prepared for the Veteran's claims for disability benefits from VA and SSA.  The Veteran reported serving approximately 9 years in the Army, with 28 months in Vietnam.  He reported that he flew as a door gunner on a helicopter when he was supposed to be off-duty from his engineering position, with permission.  The Veteran injured his knee twice in service, and felt that neither knee was ever "stable."  He had undergone three surgeries on his left knee and one on his right and continued to have ongoing pain, which contributed to "some depression."  His pain level averaged an 8 or 9 out of 10 by later afternoon, particularly if he has engaged in activities.  He was then currently driving a truck, which increased his pain throughout the day.  In addition to his physical injuries in service, the Veteran was exposed to trauma in Vietnam.  The traumas experienced in service were detailed, but will not be relayed here as service connection has been granted.  The Veteran was discouraged about his physical deterioration, inability to exercise, and the impact of his health on his marriage and ability to remain employed.  After reviewing a number of medical records, including VA examinations, Dr. D.N. found that the Veteran was suffering from PTSD and major depressive disorder, related to his service and service-connected disabilities.  At the time of the evaluation, Dr. D.N. felt that the Veteran met the standard for a 70 percent disability rating under VA guidelines.  The sentence indicates that this rating is for his psychological and physical disabilities.  However, Dr. D.N. also noted that "due to this combination of psychological factors, he would be unable to maintain any form of competitive full time employment."  

The Veteran was noted to have five siblings, with whom he had "very limited contact."  His parents were deceased.  He dropped out of high school his senior year to join the military, but obtained his GED in service.  He stated he had to take additional classes in elementary school because of difficulty reading.  The Veteran had two children from a prior marriage, and he maintained regular contact with his children.  He spoke with his son daily, and his daughter monthly or more.  He began dating his second wife 12 years prior.  His employment history included working for a dynamite plant in high school, serving in the military from 1968 to 1976, and working as a truck driver for several companies from 1976 to the present.  He stated he was fired from a truck driving job he held from 1995 to 2003 due to a paperwork error on his part.  He had been working for his then-current employer since 2003.  He reported that long periods of time in the truck were hard on his legs and knees, and exacerbated his back problems.  He had no history of drug or alcohol problems.  At the time of the evaluation the Veteran was working three "long days per week" resulting in 44 hours of work per week.  The Veteran had interrupted sleep, with an estimate of three to six hours of sleep per night.  The "long days" of work started at 1 am and ended at 6 pm.  

On mental status evaluation, the Veteran was casually dressed.  His speech was within normal limits, and he described his mood as "depressed."  He felt "moody and angry" and he reported he gets anxious because he has to concentrate so hard to hear what people are saying.  He is discouraged due to his hearing problems and would lose track of the conversation.  He denied auditory and visual hallucinations and showed no signs of a thought disorder or psychotic thought process.  He stated he had been suicidal several times in the past in Vietnam, including during a firefight that was so terrifying he thought he would be better off dead.  He denied any current suicidal ideation.  His mental status testing showed he was able to identify objects in their hiding places and he passed a vigilance test.  He incorrectly spelled the word "world" backwards on two attempts.  It took him two trials to learn four unrelated words on a simple verbal memory task, and at a 10-minute delay he could not recall any of the words.  He described having a lot of triggers related to his Vietnam service, including the smell of burning diesel, or the sound of fireworks or gunshots.  He also did not like to hear Vietnamese being spoken.   He stated he did not want to go to group therapy because the noise is too chaotic and he cannot follow conversations.  He had a sense of having a foreshortened future, and stated he was often "frustrated, mad, and cranky."  He reported significant weight gain in the past 2.5 years due to depression.  He felt he was depressed in part because of his knees, and the limits they place on his ability to exercise.  The Veteran's wife has known him since they were in junior high school, and she reported that he was different after his Vietnam tours.  He talked very little about his emotional life, although he will sometimes open up to other Vietnam veterans.  She felt he seemed "preoccupied" and "bordering on paranoid" now.  The Veteran did not wish to socialize, and when forced to go out, he "usually withdraws."  

Neuropsychological testing showed that his mental efficiency and processing speed were average, as was his general intellectual functioning.  His verbal comprehension was at the 19th percentile range, his auditory memory was in the 25th percentile, and his visual memory was in the 61st percentile.  The evaluator believed this was partially due to his hearing loss and tinnitus.  The scores "were not strongly suggestive of any significant memory deficits."  Testing also showed that the Veteran had a "defensive response style" such that he was hesitant to admit to psychological difficulties and tended to portray himself as being relatively free of even common shortcomings.  Testing also showed that the Veteran was "likely constantly concerned with his health difficulties."  During a PTSD diagnostic scale test self-assessment, he reported symptoms in the moderate to severe range with a severe level of impairment and functioning.  The examiner noted the Veteran was quite socially isolated, and the Veteran's wife noted that he had "decompensated over the last several years."  The examiner felt the testing showed the Veteran had some slowing of mental efficiency, and trouble with a number of verbal measures, which may be related to his hearing problems.  He did "reasonably well on memory tests with no significant signs of memory impairment."  The examiner noted that tinnitus can have a negative impact on psychological functioning and social withdrawal over the long term.  He cited medical literature to substantiate this statement.  The Veteran met the criteria for PTSD and depressive disorder diagnoses.  The examiner noted they had a "significant impact on his functioning."  At the time of the evaluation the Veteran could only work on an every other day basis due to a combination of pain and psychological issues.  The examiner felt he would be unable to work in a competitive manner in any normal full-time position.  His major depressive disorder was noted to be moderate to severe, and chronic.

In June 2012, the Veteran was afforded a VA initial PTSD examination.  The examiner diagnosed the Veteran with depressive disorder, generalized anxiety disorder, and mild PTSD.  Regarding his depression, the Veteran reported onset of symptoms when he began to have knee pain and reduced functioning.  The examiner indicated that his depressive disorder symptoms included anhedonia, sleep impairment, anergia, difficulty concentrating, appetite disturbance, and feelings of hopelessness.  He reported that his depressed mood could last for up to two days without abating.  He denied suicidal ideation.  The examiner indicated that the Veteran's generalized anxiety disorder diagnosis was related to his complaints of worrying about numerous topics, including his finances, professional functioning, and marriage.  He felt he "worried" more than 50 percent of the time for the past 20 years (1982).  Symptoms the examiner related to the Veteran's anxiety disorder were: feeling restless, easily fatigued, difficulty concentrating, irritability, muscle tension/tension headaches, and sleep impairment.  The examiner indicated that the following symptoms were related to his diagnosis of PTSD: intrusive thoughts, nightmares, easy startle response, avoidance of conversations and activities related to trauma, social withdrawal, loss of interested in activities, anger, hypervigilance, insomnia, and difficulty concentrating.  The examiner felt that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner noted it was not possible to differentiate what portion of his impairment was caused by each mental disorder.  

The Veteran was working as a truck driver at the time of the examination, but had reduced his work schedule to three days a week due to his medical problems.  His psychiatric symptoms impacted his employment due to impaired social relationships with coworkers secondary to his irritability.  His symptom checklist included depressed mood, anxiety, suspiciousness, and mild memory loss.  He additionally reported difficulty concentrating and periodic periods of "confusion" which was described as frustration and difficulty concentrating.  The examiner noted that the Veteran did not file a claim for PTSD, but that he met the criteria for PTSD as a result of in-service stressors.  

In December 2012, SSA disability benefits were granted based on the primary diagnosis of disorders of the back, and the secondary diagnosis of osteoarthritis and allied disorders.  

In December 2014, the Veteran had an initial VA behavioral health consultation after being referred for a "concern for PTSD" by a physician.  At the time of the consultation, he was casually dressed and well-groomed.  He was alert and fully oriented.  He reported feeling "stressed," but denied homicidal and suicidal ideation.  He was "minimally talkative" and noted that he did not like to talk to people because he did not trust them.  However, he was able to "quickly open up."  The Veteran and his wife described "real highs and real lows" mood-wise.  His mood swings could occur within the same day, but he denied symptoms of mania.  "Normally the highs disappeared into lows," versus the opposite.  The Veteran struggled with memories from Vietnam, particularly nightmares twice per week.  He did not normally talk about Vietnam, and preferred to "bury" those memories.  His wife reported that he would "zone out" and watch television, and attempt to not talk when he was upset.  He also stated he did not feel safe outside of his home and preferred to isolate and not go out in public.  He described hypervigilance even in his own home, where he walks the perimeter.  He installed a security system, but it did not alleviate his symptoms.  He also reported problems with irritability and anger.  He felt "down a lot, [and] generally disconnect[ed] from activity."  He had low energy, no social life, and no hobbies.  It noted that the Veteran's VA examination diagnosed depression, anxiety, and PTSD, "however, he was not service-connected for this, despite the report suggesting it."

In April 2015, the Veteran was again seen for therapy sessions.  He was casually dressed and well-groomed.  He denied suicidal and homicidal ideation.  He was interested in engaging in therapy for his PTSD.  PTSD symptoms were "discussed" (although not listed in the note) and therapy techniques were described.  The Veteran felt that the information was a "lot to take in."  He was noted to have PTSD and major depressive disorder.

During a May 2015 therapy session, the Veteran was again noted to be casually dressed and well-groomed.  He was fully oriented and alert.  He denied suicidal and homicidal ideation.  The Veteran reported difficulty recalling all the material from his prior session, but his wife was helping him.  They discussed his hypervigilance and startle response, and the Veteran discussed the impact of these symptoms on his life.  The following visit they discussed good sleep hygiene and noted the Veteran's sleep was disturbed by both his PTSD and likely sleep apnea (that had not yet been diagnosed, but was subsequently).

During another May 2015 therapy session, the Veteran remained casually dressed, well-groomed, alert, and fully oriented.  He continued to try the techniques he was learning in therapy, but felt some were helpful and others he "shook his head at."  They worked on dealing with anger during this session.  He denied suicidal and homicidal ideation.

In June 2015, on his fifth session of PTSD therapy, the Veteran and his wife stated that he had been "worse" and that he "needs therapy to manage what he learns in therapy."  The Veteran felt overwhelmed with the techniques and had been "zoning out" for several hours at a time, which was causing marital problems.  The Veteran stated he was "scared to engage in therapy, wanting to avoid, and some issues that he struggled to share with his wife during the week."  It was noted the Veteran became tearful discussing his emotions.  They settled on a plan to slow down therapy and focus on a few basic techniques at a time, and to space out appointments.

However, at his following June 2015 session, the Veteran noted he needed to "take a complete break from therapy."  He felt that it was "too upsetting" and was causing problems in his marriage.  He wanted to talk with his counselor in person instead of just cancelling.  He said he "appreciated the techniques and his wife said she had learned a lot, but he [felt] overwhelmed and need[ed] to stop for now."  He had an assessment of PTSD and unspecified depressive disorder.  He was casually dressed and well-groomed.  He was alert and oriented.  He reported feeling "the same," which would indicate "stressed."  He denied suicidal and homicidal ideation.  

In June 2016, the Veteran underwent private psychodiagnostic examination by psychologist B.S.C.  The Veteran was dressed casually, and walked "gingerly, with a cane, and quite slowly."  He was friendly, but "obviously in a good deal of both physical and emotional pain, as evidenced by his slowed motor movements, pained affect, and compromised mental status functioning."  His memory was impaired, and he did quite poorly on a task of serial sevens.  He did adequately on a serial threes and a simple multiplication problem.  His abstract reasoning and comprehension skills were "largely intact, although somewhat concrete and simplistic."  His working memory was also impaired as he could not spell several simple words.  However, he remained fully oriented.  The Veteran stated his memory function was a constant problem.  He stated that he was in a fairly high amount of pain, which he stated was also typical.  His wife was present, and provided consistent information.  

The psychologist noted that the Veteran underwent a comprehensive neuropsychological screen in 2012 by Dr. D.N. who diagnosed PTSD, major depressive disorder, and pain disorder associated with psychological factors and general medical condition.  Dr. B.S.C. also reviewed and cited VA medical records.  He noted the Veteran was diagnosed with depressive disorder, generalized anxiety disorder, and PTSD during the June 2012 VA examination, and that the examiner felt that it was not possible to differentiate what portion of occupational and social impairments were attributable to each diagnosis.  In 2012, the Veteran was noted to have PTSD symptoms that caused "clinically significant distress or impairment in social, occupational, or other important areas of functioning."  The Veteran's social history included that he dropped out of high school his senior year to join the Army, and that he obtained his GED in service.  "There appears to be some chance of a learning disorder as he was in special education classes in elementary school."  His work history was also provided, but will not be repeated here.

Psychiatric symptoms included the Veteran's report of intrusive and persistent memories of military traumas.  He reported these intrusive thoughts occurred daily, and he experienced regular nightmares as well.  He tried to avoid memories, people, noises, etc. that would remind him of the traumatic events.  He had an exaggerated startle reflex, and was reluctant to be around people.  He was "very fearful of embarrassment and humiliation, and is constantly on edge."  He also reported severe depression of the past 10 or more years.  He felt his mood was continuously down, never normal or upbeat.  He was noted to be irritable, easily angered, hopeless, and moody.  He had a "low libido and minimal interest in personal hygiene."  He had difficulty concentrating or remembering things.  He stated he had been suicidal in the past, but was not currently suicidal.  He had never been hospitalized for psychiatric reasons.  The Veteran was noted to have little sleep, and to check the locks around his home frequently.  He spent the majority of his day watching television.  He had no social life or leisure activities.  He reported he would ride his riding lawn mower, take out the garbage, or do light cleaning "for short bursts."  He did visit his grandchildren on a fairly regular basis.  

The examiner noted that the veteran had severe medical and psychiatric disabilities.  There was "good evidence" that he suffered from PTSD, major depressive disorder, and generalized anxiety disorder, and that these were "largely if not entirely related to traumatic experiences and physical injuries while in the military."  The examiner noted that the Veteran was suffering from occupational and social impairments which rendered him unable to maintain employment.  

In July 2016, a private provider completed a Mental Disorders Questionnaire in support of the Veteran's claim.  The psychologist diagnosed PTSD, major depressive disorder, and generalized anxiety disorder.  The psychologist noted that it was not possible to differentiate symptoms between diagnoses because the symptom are found in "all sets of diagnostic criteria with some exceptions, i.e. depression, mental dullness, poor concentration, social isolation."  The examiner felt that the Veteran's psychiatric symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relationship, judgment, thinking and/or mood."  The examiner noted that the symptoms of the Veteran's three diagnoses overlapped and could not state which diagnosis resulted in the occupational and social impairment of each diagnosis.  The Veteran's symptoms were listed as depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to functional, chronic sleep impairment, impairment of short and long-term memory, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work, inability to establish and maintain effective relationships, suicidal ideation, and neglect of personal appearance and hygiene.  He also had social anxiety, avoidance of people, loss of libido, and irritability/easily-agitated.  The examiner noted that the Veteran's reports of disabling symptoms were "well-documented and appeared highly valid."  The Veteran appeared "severely disabled by mental health conditions and should not be expected to maintain the duties or schedule of employment."  

Additionally in July 2016, the Veteran was afforded a second VA examination.  The examiner noted the Veteran described "moderate symptoms of PTSD related to his fear of hostile military or terrorist activity."  He reported nightmares and intrusive thoughts of combat when triggered.  He avoided talking about combat.  He described himself as distrustful of others, and preferred to stay at a distance from others.  He also reported chronic sleep impairment, irritability, difficulty concentrating, and hypervigilance.  Regarding his depressive disorder, the Veteran reported periodic depressed mood related to his PTSD and chronic pain.  He denied suicidal ideation or intent.  The examiner noted that it was not possible to differentiate the Veteran's symptoms between his diagnosed disorders of PTSD and depression because they were "inter-related."  The examiner felt that the Veteran's psychiatric symptoms resulted in occupational and social impairment with reduced reliability and productivity.  "Most" of the Veteran's occupational and social impairment was due to his PTSD.  His wife reported the Veteran was irritable and chose isolation.  He had lost interest in activities and had difficulty concentrating on prior hobbies.  The examiner noted that these symptoms were likely due to his PTSD.  During a medical history, the Veteran's wife stated that the Veteran had become increasingly irritated and isolated in the past several years, that he was argumentative and he no longer had relationships with friends and his siblings.  The Veteran had not worked for the past three years.  He previously worked for a meat company as a truck driver for 10 years.  He had increasing difficulty getting along with customers, as well as increased physical limitations.  He reported he retired.  He also denied any formal disciplinary actions on the job, but that he missed work at times due to his physical difficulties.  The Veteran stated he had been involved in counseling through VA for a year, but felt that it was increasing his symptoms.  The Veteran's psychiatric symptoms were listed as depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work.  His mental status evaluation included that the Veteran was well-groomed, spoke freely, and was oriented to person, place, time, and purpose.  He had some difficulty recalling remote events.  His thoughts were logical and goal-directed.  There were no signs of hallucinations or delusions.  His affect was within normal limits and his mood was "happy."  The examiner noted that his attention and memory were "disrupted."  The Board notes that this examiner only diagnosed PTSD and depressive mood disorder.

In October 2016, the Veteran and his wife testified regarding his increased rating claim and unemployability.  The Veteran and his attorney argued that he was limited by his knees to sedentary work, but that his mental health conditions would challenge any type of sedentary or desk job.  The Veteran stated he would struggle with a desk job because he becomes irritated easily, "gets upset and mad."  He also has poor concentration which he connected to his poor sleep and terrible dreams.  He stated that it was a "chore" for him to stay around the house, but he did not like to talk, or meet people, or be around people.  He stated that he would get irritable "even with [his] wife...and she means the most to [him.]"  He noted that he is not easy to "deal with."  He avoids leaving the house because he "doesn't want to be near people."  He explained that he was afraid to get mad at anyone he met.  He reported he had trouble with his employers because he would miss work or come in late just because he "decided he didn't want to go in that day."  He stated he had not worked since 2012.  The Veteran's representative noted that he had been written up or reprimanded on several occasions between 2010 and 2012 due to his interactions with his supervisors.  He stated that when he was working he had conflicts with his coworkers, bosses, and customers, who thought he was "too gruff or too quick with them."  The Veteran stated he did his best, and this sometimes resulted in him having to walk away during a conversation.  He was afraid he would "get physical" so he walked away.  He reported he isolated, and tried to keep himself to himself as much as possible.  He would "hide out in an easy chair" at home.  He noted that he was using a walker for mobility.  He stated he did not have any friends.  He had some "long ago" but he had pushed them all away.  He also "hardly" saw any family.  He reported significant road rage.  He would also get mad at the radio if the announcers made comments he did not like.  He was driving a semi in 2012, and had been a truck driver his whole post-service career.  He described that he was put on a desk job filling out paperwork due to physical limitations, and that he "couldn't take it."  He stated he still hurt, even with the nice chair, and he could not focus.  His employers got mad at him, and he "walked out."  He stated he had trouble with concentration and memory; he couldn't finish projects or read a book because it would "fade away" from him.  He stated he only got "a couple" of hours of sleep per night, and was tired "all the time."  He was also "trying to hold back anger all the time," and to "keep things hidden" from people.  His wife testified that he seemed to be getting worse.  She described him snapping at her for not meeting unvoiced expectations.  And when he apologized, he would "shut down" and walk away.  She felt like she was "on egg shells around him."  The Veteran would also get angry with her when she would correct or redirect him (her example was regarding VA appointments).  She stated that he obsesses or fixates on certain things, such as the fan in their room or the wood stove.  She stated he not only checked the house himself, but would make her check if the doors were locked or windows were shut, or ask about noises.  His wife had been with him since 2007, and she stated his mental health declined just before he retired.  She stated that traffic would be heavy, but "towards the end of his career he always came home with angry traffic stories."  She agreed that his counseling seemed to actually make "everything worse" because they were talking about his nightmares and his triggers.  They decided he should quit the counseling because he was becoming more agitated, angry, and sleeping less.  The Veteran stated that he did not think he was "stable enough" to work, and he did not want to take out his psychiatric symptoms on people or circumstances.  He felt he had "heavy problems."

The July 2016 evaluations both provided psychiatric diagnosis based on the DSM-V criteria.

The Veteran's DD 214 for his period of service from September 1970 to September 1976 included the award of the Vietnam Service Medal.  He was noted to have served for just over 11 months in Vietnam.  His DD 214 for his service from December 1968 to September 1970 notes that he had almost one year and one month of foreign service; however, this DD 214 does not list the location.  Service treatment records include his November 1968 enlistment medical history where he reported "academic difficulties in high school," and an August 1973 record regarding the Veteran's complaints of headaches, where the physician noted they were likely "a reaction to current life stress."  

Initially, the Board notes that the May 2012 neuropsychological testing indicated that the Veteran was hesitant to admit his psychological difficulty and tended to portray himself in a better light, including being "relatively free of even common shortcomings."  

Overall, during the course of his claim for psychiatric benefits from 2012 to the present, the Veteran has described symptoms such as: anxiety, depression, suspiciousness, easy startle response, hypervigilance, avoidance of traumatic stimuli, intrusive thoughts of trauma, social phobia and avoidance, poor concentration, poor memory, irritability, anger/quick temper, mood swings, chronic sleep impairment, nightmares, an increased concern for safety (he reported a concealed carry permit, a security system, and the need to frequently check his perimeter), low libido, and worry.  The Board believes that the Veteran and his wife have been credible in their reports of his symptoms, and the increase in his symptoms in the years since his retirement.

Notably, the July 2016 evaluators included similar symptoms in their examination reports, but found different levels of social and occupational impairment.  The private evaluator noted the Veteran had deficiencies in most areas (70 percent rating criteria), and the VA examiner found that the Veteran had reduced reliability (50 percent rating criteria).  The Board finds that the Veteran's symptoms fell between the 50 and 70 percent rating criteria.  In addressing rating criteria for the 70 percent rating, the Board notes that the Veteran has not expressed suicidal ideation during his appeal period, and noted only suicidal ideation in the middle of traumatic (life-threatening) events in service.  His wife has indicated that he has obsessional rituals related to the security of his home, such that not only does he check locks and windows, but he requests that she do so as well.  She also described his need to check and re-check his wood fire heater, and his insistence that a fan must be on even in colder weather.  His speech has always been regular or within normal limits.  The Veteran has described significant amounts of worry and depression, and an indication that he shuts down, or "zones out" when in the midst of these emotions.  The Veteran has described significant irritability, and his attorney has stated he was reprimanded at work for the way he spoke to his managers; there is no history of violence that has been reported.  The Veteran has not indicated, and testing has not shown, symptoms such as spatial disorientation.  Although his wife has stated she has to remind him to bathe and wear clean clothes, mental status evaluations have consistently noted that the Veteran is well-groomed.  He has described difficulty adapting to stressful circumstances, including a change in his employment from driving to a desk job.  He met this change in employment by failing to come to work, disagreeing with bosses, and eventually "walking out."  He also met the stress of initial PTSD therapy with increased "zoning out", irritability, and eventually quitting the process after only 5 or 6 sessions.  The Board notes that the Veteran is able to maintain some social relationships, as he remains married, he continues to have contact with children and grandchildren, and in 2016 the Veteran even visited a friend in Arizona.  

Again, the Board finds that the Veteran falls between the 50 percent and 70 percent ratings for his psychiatric disorders.  As noted above, if two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Resolving reasonable doubt in the Veteran's favor, his psychiatric symptoms more nearly approximate the 70 percent rating.  

An increased 100 percent rating for the Veteran's psychiatric disorders is not warranted based on the medical and lay evidence of record.  The Veteran's behavior was always appropriate when meeting with VA staff and private psychologists.  He was not in persistent danger to himself or others, to include his statements of walking away when he is angry, and denying suicidal ideation by stating he "loved life."  As noted above, he is able to maintain personal hygiene, he was always fully oriented, and, despite concentration and memory complaints, he was able to provide details regarding his social history, work history, military history, and medical history.  Overall, his symptoms did not nearly approximate the type of symptoms listed in the 100 percent rating criteria.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disability, provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice- connected disabilities will be disregarded if the above- stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantially gainful employment.  38 C.F.R. § 4.16 (a).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  See 38 C.F.R. § 4.16 (a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In November 2013, the Veteran submitted a formal TDIU claim.  He stated he was unable to work due to his knees, PTSD, anxiety, and depression.  He reported he last worked December 24, 2012.  He had completed the 12th grade and had no additional education.  As noted above, the Veteran dropped out of his senior year of high school to join the service, and received his GED in service.  He has also indicated that he had academic difficulties in high school and was in some special education class in elementary school due to difficulties reading.

As of the grant of an increased rating in this decision, the Veteran has the following VA disabilities and ratings since December 2012: psychiatric disorder (70 percent), total left knee replacement (30 percent), right knee arthritis (10 percent), and bilateral tinnitus (10 percent).  From April 19, 2012, the Veteran meets the schedular criteria for TDIU.  As TDIU claims arise along with increased rating claims, his TDIU claim is considered to have been claimed as of April 19, 2012 (when his psychiatric claim was initiated).  The record shows he was last employed December 24, 2012. 

SSA Residual Functional Capacity evaluation from 2012 included that the Veteran was limited to six hours of sitting, standing, or walking, with normal breaks, during an 8-hour work day.  These functional capacity limitations were based upon the combination of his knees and back disabilities.  His vocational history included working as a delivery truck driver from August 2002 to December 2012, and working as a heavy haul truck driver from September 1995 to 2001.  The Veteran was noted to no longer have the functional capacity to continue in the type of work he had previously performed; however, this included a number of non-service connected disabilities (back, shoulder, hands).  They indicated that his work as a driver was "semi-skilled."  And based on his residual functional capacity assessment he was limited to "light" work.  He was found to not have the "transferable skills to other light work."  

A December 2013 TDIU questionnaire from his prior employer noted the Veteran worked as a driver, and had an electric lift gate on his truck as a disability concession.  The Veteran "voluntarily quit due to severe medical disabilities."  He last worked on December 24, 2012.  On average he worked 45 hours per week.  He began employment with the company in August 2003.

A December 2013 knee examination included the Veteran's complaints of pain and a feeling of weakness.  He described having to use his knees for lifting and carrying, as well as driving, during his prior employment.  The examiner noted that the Veteran's knees impacted his ability to work by no longer tolerating any physical labor.  The examiner also noted "but sedentary employment is not expected to be limiting."  

During an April 2015 knee examination, the Veteran again complained of pain and giving way/weakness.  He reported that during flare-ups of knee symptoms he could barely walk.  He had objective tenderness over both knees.  He used a cane for walking.  The examiner noted that the functional impact of the Veteran's knee disabilities would be that he was "not well-suited for labor-intensive employment but would be able to perform light to sedentary employment which called for frequent changes of positions given bilateral knee objective findings today."

An October 2017 VA treatment record included the Veteran's request to move forward with a total right knee replacement.  He stated he could not walk without a front-wheel walker at that point in time.  He continued to feel pain and a feeling of instability.  The Board notes that instability testing of his knees has been negative throughout.  He was given cortisone injections and his physician suggested delaying a total knee replacement "until he can effectively participate in post-op rehab."

Regarding the functional impact of his disabilities, the Veteran's knee disabilities limit his standing, stooping, squatting, walking, climbing, and sustained sitting.  His knees also impacted his ability to continue his prior life-long employment of driving (manual trucks).  VA examiners noted that his knee disabilities would limit him to non-laborious or sedentary employment.  The Veteran's tinnitus and psychiatric symptoms would impair his ability to work in most sedentary/desk jobs as he would struggle to interact with the public due to his tinnitus, irritability, social phobia, paranoia, and depression.  He would be additionally limited in employment due to his decreased concentration and memory, and it appears from his record that he deals with stress by "zoning out."  The Veteran does not have an educational background that might allow for solitary sedentary employment.  As such, the Board finds that the Veteran is rendered unemployable by virtue of his service-connected disabilities alone.  The Veteran last worked on December 24, 2012.  He was working 45 hours per week at that time, and according to his claim form he was earning enough for it to not be considered marginal employment prior to December 25, 2012.  As such, entitlement to TDIU is warranted as of December 25, 2012, the day after the Veteran stopped working.

In Bradley v. Peake, the Court, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC ) under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C. § 1114 (s).  Here, the Veteran's TDIU is not predicated on a single disability, but on the combined effects of his PTSD, knee disabilities, and tinnitus.  Thus, entitlement to SMC under 38 U.S.C. § 1114 (s) is not currently at issue.













	(CONTINUED ON NEXT PAGE)










ORDER

Entitlement to service connection for a left shoulder disability is dismissed.

Entitlement to service connection for a lumbar spine disability is dismissed.

Entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to an increased rating for a right knee disability is dismissed.

Entitlement to an increased rating for a left knee disability is dismissed.

Entitlement to an initial 70 percent rating for acquired psychiatric disorders, including PTSD and depressive disorder, is granted.

Entitlement to TDIU is granted from December 25, 2012. 




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


